Citation Nr: 1026417	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-16 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
service-connected schizophrenia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In February 2010, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of that 
hearing has been incorporated into the claims file.  At the 
hearing the Veteran submitted additional evidence in support of 
his claim and he included a written waiver of review by the RO in 
the first instance.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's schizophrenia is productive of total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
schizophrenia are met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9202 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  However, since the Board has determined that 
maximum entitlement to the benefits sought is warranted, any 
failure to notify and/or develop the issue on appeal cannot be 
considered prejudicial to the veteran.

II.  Facts

In a September 1975 rating decision, the RO granted service 
connection for schizophrenia and assigned the Veteran a 30 
percent rating, effective March 20, 1975.

SSA records show that the Veteran was initially denied disability 
benefits in August 2001 and again on reconsideration in September 
2001 for claimed disabilities that included affective disorder.  
They further show that he was awarded disability benefits in 
November 2003, effective in January 2000, for several severe 
impairments to include a heart disability, lung disability, PTSD, 
and a major depressive disorder.  These records include a June 
2001 psychological evaluation report noting that the Veteran's 
general mental status showed mild symptoms of anxiety and 
depression with no impairment found within his reality testing or 
general thought process.  He was diagnosed as having PTSD, 
chronic, and major depressive disorder, recurrent, mild.  The 
Veteran was noted to have a serious impairment in occupational 
and social functioning and he was assigned a global assessment of 
functioning (GAF) score of 41.

At a VA psychiatric consult appointment in August 2007, the 
Veteran reported that the last VA mental health doctor irritated 
him and that he did not like VA staff "messing with his 
(prescription) drugs".  He was noted at that time to be 
irritated and easily redirected.  He dated the onset of his 
difficulties to his negative reactions to himself and he said 
that other people aggravated him sometimes.  For leisure 
activities the Veteran said that he went to the pool, but was 
unable to do much due to his medical conditions.  He said he was 
close to his wife whom he described as his "best friend" and 
had a 29 year old child with whom he had a good relationship.  He 
said he worked most of his life as a carpenter and then as a chef 
and was currently medically retired and receiving SSA disability 
benefits.  On examination the Veteran was casually dressed and 
groomed and noted to be overweight.  He exhibited some 
psychomotor agitation and had good eye contact.  He was fairly 
cooperative with a slight irritable edge.  His speech was normal 
in rate and tone, but loud in volume at times.  His affect/mood 
was irritable, slightly depressed and congruent.  He had a 
logistical and sequential thought process.  He had auditory or 
visual hallucinations and did not express delusions.  His 
attention and concentration were fair and his remote and recent 
memory was intact.  He had fair insight and intact judgment.  He 
was given an impression of history of "DDNOS" and PTSD and was 
assigned a GAF score of 60.  

In September 2007, the Veteran filed a claim for an increased 
rating for his service-connected schizophrenia.

In a statement from the Veteran dated in December 2007, the 
Veteran said that things began to change when he joined the Army 
and that is when he began hearing voices.  He said that over the 
last thirty years he has had problems with people and that the 
only people in his world were his wife and his son sometimes.  He 
added that he stayed home all the time.  He said he hadn't worked 
in 10 years because he started getting confused and very paranoid 
and that other people didn't understand him.  

In December 2007, the Veteran's spouse submitted a statement 
asserting that the Veteran had anxious issues and blew up "at 
the drop of a hat."  She said that she was the only person that 
he allowed himself to get close to and that he had pushed 
everyone else away.  She noted that the Veteran avoided crowds 
and had totally withdrawn from people in general.  She added that 
he seemed unhappy all the time and never laughed.

During a VA examination in December 2007, the Veteran reported 
that he continued to have intermittent auditory hallucinations 
which had steadily increased in frequency and intensity.  He also 
reported significant symptoms of paranoia and said he had not 
worked since 1996.  He explained that he isolated himself at his 
home with his wife and did not venture outside the home unless he 
absolutely had to.  He said he was not presently being followed 
by a psychiatrist because he got angry at his last psychiatrist 
regarding his medication.  He reported daily symptoms that were 
severe in nature.  He was not presently on any antipsychotic 
medications.  He was noted to have severe occupational impairment 
from his intermittent auditory hallucinations and frequent 
paranoia.  He was also noted to have severe social impairment 
from his psychotic symptoms and moderate impairment in thought 
process and communication due to paranoia.  There was currently 
no evidence of inappropriate behavior.  On examination the 
Veteran was alert and oriented and appeared his stated age with 
poor grooming.  He had good eye contact and his speech was of 
normal rate, volume and tone.  His mood was dysthymic with 
paranoid and guarded affect.  His speech was for the most part 
linear and goal-directed without flight of ideas or looseness of 
associations.  He had no suicidal or homicidal plan or ideation.  
He reported recent auditory hallucinations, intermittent visual 
hallucinations, but no tactile hallucinations.  He did not appear 
to respond to internal stimuli during the interview.  He reported 
significant paranoid symptoms and appeared paranoid on 
examination.  His cognition appeared moderately impaired due to 
psychosis.  He had adequate insight and judgment.  He was 
diagnosed as having schizophrenia and assigned a GAF score of 45.  

The examiner remarked that the Veteran continued to have symptoms 
of intermittent auditory and sporadic visual hallucinations, 
paranoia, social isolation, psychotic ambivalence and downward 
shift in social functioning.  He assessed the Veteran as having 
severe social and occupational impairment from his psychotic 
symptoms.  He noted that the Veteran had not worked since 1996 
and would have a difficult time maintaining employment 
considering his paranoia and hallucinations.  He further noted 
that the Veteran was compliant with his anxiety and insomnia 
medications, but was not currently on any antipsychotic 
medications due to excessive side effects from such medication.  
He added that the Veteran was not currently being followed by a 
psychiatrist because he got angry at his last one and was 
paranoid about seeing another psychiatrist.  

In the notice of disagreement dated in January 2008, the Veteran 
relayed that his doctor believed that he was "severely 
schizophrenic".  He said he had difficulty establishing 
friendships, that his short term memory was "terrible", and 
that he suffered from panic attacks four times a week.  He added 
that he had great difficulty understanding directions from his 
wife on a daily basis.  

A January 2008 VA psychiatric outpatient clinic record shows that 
the Veteran was referred to the clinic by his primary care 
physician for adjustment disorder/PTSD.  He was noted to have 
trouble sleeping and took ambien every other night.  The Veteran 
reported a frightening experience in service when he had been 
locked in a mortuary freezer for 32 hours.  He said he began 
hearing voices at that time.  He also said that after suffering 
from two myocardial infarctions, he began taking Xanax for 
anxiety as he was frightened for his life.  He reported receiving 
psychiatric treatment at the Bay Pines outpatient clinic for PTSD 
and history of schizophrenia until 2002 at which time he dropped 
out of treatment after being advised to taper off of 
benzodiazepine.  The Veteran reported continuing anxiety and 
stress from his numerous medical problems.  On examination the 
Veteran was alert and oriented, pleasant and anxious.  He was 
noted to be disheveled with unwashed long hair.  His affect was 
in the normal range and his mood was anxious, somewhat 
hypervigilant, mild increased psychomotor activity when 
discussing the freezer occurrence in service.  He reported 
auditory hallucinations involving his father's and brother's 
voices telling him he would be okay, and he was noted to have 
adequate judgment and insight.  His cognition was grossly normal.  
He was diagnosed as having PTSD from the freezer incident in 
service, and an exacerbation following his cardiac problems along 
with increased anxiety.  His diagnoses included schizophrenia, 
chronic with intermittent episodes of increased paranoia and 
auditory hallucinations especially related to stress.  He was 
assigned a GAF score of 40.

At a VA psychiatric outpatient visit in March 2008, the Veteran 
reported that his prescribed aripiprazole (5 mg) had no side 
effects, but no benefits either.  He said the medicine had not 
helped his mood as he was still irritable and it had not helped 
with hallucinations.  He was again noted to have continued 
anxiety and stress from his medical problems.  He was also again 
noted to have trouble sleeping and took ambien every other night.  
He said he felt like he was being watched and heard voices from 
his father and brother.  On examination the Veteran was alert, 
oriented, somewhat disheveled and unshaven with long hair.  His 
affect was in the normal range and his mood was anxious.  He was 
irritable discussing VA and was somewhat hypervigilant.  He 
reported continuing auditory hallucinations from his father and 
brother.  He had adequate judgment and insight.  His cognition 
was grossly normal.  He was diagnosed as having PTSD and 
schizophrenia, catatonic type, and was assigned a GAF score of 
40.  The examiner indicated that the Veteran would be 
unemployable from his psychiatric condition even if not as ill 
medically.

In a May 2008 Statement of the Case that continued the Veteran's 
30 percent rating for schizophrenia, the RO noted that additional 
improvement in the Veteran's psychiatric function was 
"anticipated" in view of the fact that he had recently been 
prescribed new medication to control his symptoms.  

The Veteran reported during a May 2008 VA psychiatric outpatient 
visit that his medication, aripiprazole, had not helped and that 
he was hallucinating almost daily when stressed.  He was also 
noted to be isolating himself and appeared somewhat paranoid 
about the doctor.  The doctor said that the Veteran's PTSD 
symptoms were not being addressed since the focus was on 
targeting his hallucinations and paranoia.  Examination findings 
shows that he was alert and oriented with fair grooming.  He 
affect was in the normal range and his mood was irritable and 
mildly suspicious of the doctor as well as somewhat accusatory.  
He reported continued auditory hallucinations and said he 
believed he was being watched via the computer and television.  
He had adequate judgment and insight and his cognition was 
grossly normal.  He was diagnosed as having schizophrenia that 
was chronic with intermittent episodes of increased paranoia and 
auditory hallucinations especially related to stress.  He was 
assigned a GAF score of 40 and his psychosocial and environmental 
problems on Axis IV included an isolated lifestyle.  

The Veteran reported during an August 2008 VA psychiatric 
outpatient visit that he had had a "bad couple months but ha[d] 
tried to make the best of everything".  Findings on examination 
were similar to the findings in May 2008 and he was again 
assigned a GAF score of 40.

In a statement dated in September 2008, the Veteran said that all 
of his mental health treatments had been at VA.  He said that 
both his treating physician and the VA examiner have noted both 
verbally and in their notes that he was much worse than before.  

VA psychiatric outpatient records dated in October 2008 and 
January 2009 also reflect GAF scores of 40.  

A March 2009 psychiatric progress note shows that the Veteran was 
well groomed with no reports of being watched, but he was still 
noted to have daily auditory hallucinations and was assigned a 
GAF score of 40.  An August 2009 progress note contains the 
Veteran's report that he spent most days inside his house and 
that it was just too tough most days to leave his house.  He also 
reported that he had wanted to take his wife out for her birthday 
the day before, but that he wasn't able to do so and that his 
wife understood that.  An October 2009 VA social work record 
notes that the Veteran presented as disheveled, but that this was 
no different than past visits.  He reported sleep problems and 
his affect was somewhat flattened.  He showed no evidence of 
hallucinations during the appointment and was oriented and 
logical.  A VA psychiatric outpatient record also dated in 
October 2009 reflects the Veteran's report of worsening symptoms 
over the last few months.  The Veteran also reported that while 
he had initially responded to the aripirazole, he was presently 
experiencing auditory hallucinations that were constant and that 
he was more irritable and isolative.  On examination the Veteran 
was adequately groomed with long hair.  He displayed no overt 
psychosis or delusional thought content and his insight and 
judgment were adequate for at least his immediate safety.  His 
thought process was circumstantial and he denied current suicidal 
ideation.  He was diagnosed as having schizophrenia, chronic, 
with intermittent episodes of increased paranoia and auditory 
hallucinations especially related to stress.  He still had 
hallucinations.  He was assigned a GAF of 45.

The most recent VA social work record on file, dated in January 
2010, shows that the Veteran presented as disheveled, though 
again this was noted to be no different than in past visits.  He 
was noted as not displaying evidence of hallucinations during the 
appointment and was oriented and logical and spoke in a linear 
fashion.  

During a January 2010 VA psychiatric outpatient visit, the 
Veteran reported that he was getting worse and did not wish to go 
to the hospital, but that "something needs to change soon".  He 
reported increasing  problems with isolation and an increase in 
the frequency and volume of voices.  He expressed concern that he 
was decompensating with decreased frustration tolerance and 
worsening sleep.  He denied suicidal ideation, but stated that he 
felt increasingly agitated with voices telling him to harm 
someone or something.  He said he was struggling to deny voices.

The Veteran testified at a Board hearing in February 2010 that he 
experiences panic attacks four to five times a week.  His wife 
testified that the Veteran gets sweaty and nervous around people 
and hears voices.  She also said that he forgets to do daily 
tasks that she asks him to do and is irritable all the time.  She 
said he has no social relations and no friends.  She went on to 
state that she and the Veteran had been married for 35 years, but 
that she has become more of a caretaker to him than a wife.  She 
remarked that she has to push him to take a shower and change his 
clothes and that otherwise he won't do it and he sometimes goes 7 
days without a shower.  The Veteran responded to this by 
testifying that he sits around the house all day and doesn't get 
dirty.  His wife further testified that the Veteran was "not 
functionable" and that everyday chores that are normal for most 
people are extremely difficult for the Veteran.  The Veteran 
asserted that it is hard for him to leave his home.  When asked 
if he thought his psychiatric disability had gotten worse since 
his last VA examination, the Veteran responded by stating that 
"[i]t's gotten no better".  He said he began seeing a VA 
physician again and that she was taking care of him and keeping 
him out of the hospital.  The Veteran's representative relayed 
the Veteran's belief that his schizophrenia disability had 
worsened over the last 40 years since his initial assigned rating 
of 30 percent.  

III.  Law and Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Under the criteria for schizophrenia, catatonic type (set forth 
at 38 C.F.R. § 4.130, Diagnostic Code 9202 (2009)), a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to such 
symptoms as:  flattened affect, circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships. 

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation or own name.

The Veteran is also entitled to a 100 percent rating if his 
service-connected schizophrenia causes total occupational and 
social impairment, regardless of whether he has some, all, or 
none of the symptoms listed in the rating formula, and regardless 
of whether his symptoms are listed in the Rating Schedule.  See 
Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002); see also 
Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of mental 
health-illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  According to the DSM-IV, a GAF score between 31 and 
40 is reflective of some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work); a GAF between 41 and 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment of social, occupational, 
or school functioning (no friends, unable to keep a job); a GAF 
between 51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers; a GAF between 61 and 70 is indicative of some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

In the instant case, the Board would like to note at the outset 
that in addition to schizophrenia, the Veteran has been diagnosed 
as having anxiety and posttraumatic stress disorder (PTSD).  He 
is not service-connected for either anxiety or PTSD, although 
some of the medical evidence relates his PTSD to an unverified 
stressor involving the Veteran being locked in a mortuary freezer 
for 32 hours.  There is also medical evidence relating the 
Veteran's anxiety and PTSD both directly and by exacerbation to 
his postservice nonservice-connected heart condition.  With that 
said, the Board finds that the Veteran's schizophrenia 
symptomatology alone render him totally occupationally and 
socially impaired so that further development of his anxiety and 
PTSD disabilities is not warranted.  Moreover, to the extent that 
the Veteran's schizophrenia symptomatology cannot be 
differentiated from his PTSD symptomatology and anxiety, the 
Board is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a service-
connected disability in the absence of medical evidence which 
does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Turning to the criteria for a 100 percent rating under Diagnostic 
Code 9202, the Veteran's schizophrenic symptoms include chronic 
intermittent hallucinations that persist.  These hallucinations 
are described as auditory hallucinations and have persisted to 
the present date.  In fact, the most recent VA psychiatric 
treatment record on file, dated in January 2010, shows that the 
Veteran complained of an increase in the frequency and volume of 
voices that he heard and he was noted to be struggling to deny 
the voices.  The Veteran similarly testified at a Board hearing 
in February 2010 that the voices in his head were worsening.  He 
has consistently been diagnosed as having schizophrenia, chronic 
with intermittent episodes of increased paranoia and auditory 
hallucinations especially related to stress.  This specific 
symptom alone is shown to have an adverse affect on the Veteran's 
employability as is evident by the December 2007 VA examiner's 
opinion that the Veteran would have a difficult time maintaining 
employment considering his paranoia and hallucinations.  This 
examiner assessed the Veteran as having severe social and 
occupational impairment from his psychotic symptoms.  

The Veteran is also shown to have an intermittent inability to 
perform activities of daily living including maintenance of 
minimal personal hygiene.  He is described in a number of VA 
outpatient records as appearing disheveled with long, unwashed 
hair.  His wife testified at the February 2010 hearing that she 
has to push him to take a shower and change his clothes otherwise 
he won't do it and that he sometimes goes 7 days without a 
shower.  His wife further testified that the Veteran was "not 
functionable" and that everyday chores that are normal for most 
people are extremely difficult for the Veteran.  She went on to 
state that although she and the Veteran had been married for 35 
years, she has become more of a caretaker to the Veteran than a 
wife.  

Socially, as noted above, the Veteran was noted by the December 
2007 VA examiner to have severe social impairment from his 
psychotic symptoms.  The evidence shows he has closed himself off 
from everyone except his wife and adult son.  VA psychiatric 
outpatient records from 2008 to 2010 report that the Veteran's 
psychosocial and environmental problems include an isolated 
lifestyle.  Indeed, the Veteran and his wife testified in 
February 2010 that he has no social relations, no friends, and 
has a hard time leaving his house.  In fact, an August 2009 VA 
psychiatric outpatient record notes that getting out of the house 
was just too tough for the Veteran most days.  He reported at 
that time that he had really wanted to take his wife out for her 
birthday the previous day, but was not able to.  He said his wife 
understood that he wanted to, but couldn't.  

Additional psychiatric symptoms include poor sleep, irritability, 
rage issues and panic attacks four to five times a day.  Although 
the RO noted in the May 2008 statement of the case that 
additional improvement in the Veteran's symptoms were 
"anticipated" due to a change in his medication, subsequent 
outpatient treatment records from May 2008 to January 2010 show 
that his symptoms have actually worsened.

It is thus clear from the discussion above that the Veteran has 
some, but not all of the symptoms listed for a 100 percent 
rating.  However, this appeal turns on evidence showing that he 
has total social and occupational impairment due to his 
schizophrenia.  That is, the Veteran's difficulty with social 
environments, his need to largely isolate himself, and his 
inability to work due to his psychiatric symptoms, notably his 
psychotic symptoms, clearly show that his schizophrenia symptoms 
alone result in total occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002); see also 
Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  
Although the Veteran has a number of medical disabilities, 
including a heart disability, and is receiving SSA benefits for 
both physical and mental impairments, a VA psychiatrist opined in 
March 2008 that the Veteran would be unemployable from his 
psychiatric condition even if he was not as ill medically.  
Moreover, the Veteran's multiple assigned GAF scores of 40 as 
noted on his VA psychiatric outpatient records indicate major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  

Based on the foregoing, the basis for assigning the Veteran a 100 
percent rating is total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  That is, 
the severity of the Veteran's schizophrenia symptoms and the 
effect of those symptoms on his social and work situation justify 
this higher, 100 percent, rating.  See Mauerhan, supra.  While 
staged ratings have been considered, the Board finds that 
evidence supports a 100 percent rating for total occupational and 
social impairment from the date that the Veteran filed his 
September 2007 claim for an increased rating.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).


ORDER

An increased schedular rating of 100 percent for schizophrenia is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.


REMAND

As a matter of jurisdiction, the Board notes that the RO received 
a timely notice of disagreement in June 2009 with the RO's May 
2009 denial of the issue of entitlement a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  No statement of the case has been issued in 
this matter.

In light of the present procedural posture of this issue, the 
Board is obligated to remand the issue for proper development, to 
include issuance of a Statement of the Case.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance 
of a Statement of the Case, on the appeal 
initiated by the Veteran regarding the issue 
of entitlement to a TDIU.  The Veteran and 
his representative should be clearly advised 
of the need to file a timely substantive 
appeal in this matter if the Veteran wishes 
to complete an appeal from that 
determination.  Then, only if the appeal is 
timely perfected, the issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________

L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


